DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 03/10/2022.
The application has been amended as follows: 
Claim 20
Lines 11-12:
	(B) a first metal only on the refractory inorganic oxide binder in the mixed support and having hydrogenation activity, 
Line 15:
molybdenum (Mo), wherein the amount of the first metal supported is in [[the]] a range of 0.01 to 5
 
Claim 24
	The method of claim 20, wherein the catalyst further comprises at least one second metal selected from the group consisting of tin (Sn) and lead (Pb), which is only on the refractory inorganic oxide binder of the mixed support, the amount of the a range of 0.01 to 5 wt% on the basis of the weight of the mixed support.

Claim 25
The method of claim 24, wherein the atomic ratio of the first metal: the second metal is in [[the]] a range of 1 : 0.5 to 50.

Claims 31-38: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for reacting a feedstock containing benzene, toluene, and/or C9+ aromatics to form a reaction product containing an increased amount of C8 aromatic hydrocarbons by at least one of disproportionation, transalkylation, and dealkylation reactions in the presence of a catalyst, wherein the catalyst comprises (A) a mixed support comprising (i) a first zeolite and/or a second zeolite, and (ii) a refractory inorganic oxide binder, and (B) a first metal having hydrogenation activity, as recited in claim 20. Particularly, the first zeolite has a silica-alumina ratio (SAR) of 5-300 and a 10-membered ring pore structure, the second zeolite has a SAR of 5-300 and a 12-membered ring structure with a pore diameter of 6-9 Å, and the first metal is supported only on the refractory inorganic oxide binder in the mixed support. 
Oh et al. (US Pat. 6,867,340; hereinafter “Ou”) is considered to teach the closest prior art process to the claimed invention. Ou discloses a process for producing mixed xylenes (C8 aromatics), the process comprising converting an aromatic hydrocarbon feedstock comprising toluene and C9+ aromatic hydrocarbons in the presence of a catalyst, wherein the catalyst comprises:

	(a) 10-80 wt% of at least one of mordenite and beta type zeolite, each having a mole ratio of silica to alumina (SAR) of 10-200;
	(b) >0 – 70 wt% of ZSM-5 type zeolite having a SAR of 30-500;
	(c) 5-90 wt% of at least one inorganic binder selected from the group consisting of gamma-alumina, silica, silica-alumina, bentonite, kaolin, clinoptilolite, and montmorillonite; and
(2) a metal component, supported on said carrier, said metal component comprising: 
	(a) platinum, and
	(b) tin or lead (Abstract; cl. 1).
However, Ou fails to teach or suggest that the metal component, which can correspond to the claimed first metal, is supported only on the inorganic binder in the carrier which comprises a mixture of the zeolite component and the binder component. With respect to the addition of platinum to the catalyst, Ou discloses that it can be achieved by ion exchange, impregnation or a physical mixing process (col. 7, lines 27-29). It is noted that Ou provides examples in which a hydrogenation metal(s) is added to the catalyst by (i) introducing it to a mixture of a zeolite component and a binder component (Comparative Examples V and VII and Examples I-XVI), or (ii) first introducing it to a zeolite component (an individual zeolite or a mixture of zeolites) which is then mixed with a binder (Examples XVII-XXX and XXXIII-XXXIV). The first method (i) does not necessarily result in a catalyst with the hydrogenation metal being supported only on the binder component in the mixed support, as shown in the instant specification (see discussion below). Consequently, there is no teaching or suggestion in the reference that would have reasonably guided one skilled in the art to prepare a hydrogenation metal-modified, supported zeolite catalyst, wherein the hydrogenation metal is supported only on the binder portion of the carrier and not on the zeolite component.  

	Gajda et al. (US Pat. 6,114,592; hereinafter “Gajda”) is considered pertinent to the claimed invention. Gajda discloses a process for the disproportionation of a feedstock containing toluene, the process comprising a selective hydrogenation of the feedstock followed by disproportionation using a zeolitic catalyst oil-dropped in an aluminum phosphate binder to produce paraxylene (Abstract). Gajda discloses that the selective hydrogenation is conducted in a selective-hydrogenation zone in the presence of a catalyst containing Group VIII metal supported on an inorganic-oxide binder to hydrogenation olefins (col. 3, lines 52—59; col. 4, lines 47-56). The feedstock treated in the selective-hydrogenation zone is then passed to a disproportionation zone operating in the presence of a catalyst comprising a molecular sieve and a refractory inorganic oxide (col. 6, lines 6-28; col. 8, lines 18-28). However, the reference does not teach the claimed catalyst containing a mixed support comprising a zeolite and a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772